DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8; 3, 4, 6, 9, 10, 11, 15, 16, 17, 18, 19, 20, 21 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pivonka et al. U.S. Pub. No. 2011/0169750 in view of King et al. U.S. Pub. No. 2011/0193788, Westerman et al. U.S. Pub. No. 2008/0036743, Ording et al. U.S. Pub. No. 2007/0152984, Li et al. U.S. Pub. No. 2011/0050588 and Forutanpour et al. U.S. Pub. No. 2011/0050576.    
Re:  claims 1, 7 and 8, Pivonka teaches 
1. (Currently Amended) An information processing apparatus comprising:  a first touch pad configured to detect a first input to operate a first indicator in a graphical user interface; and a second touch pad configured to detect a second input to operate a second indicator in the graphical user interface; (“In this example, operator’s thumbs 46, 48 are detected on corresponding touch pads 24, 26 to produce corresponding outputs 54, 56… The position information input into the controller 30 from each of the touch pads 24, 26 may be interpreted as one of the positions 57 and 59 on the virtual touchpad 55… The example mapped device can be the example virtual touchpad 55, but may also correspond to positions on an image projected on a display device... ”; Pivonka, [0021], [0022], [0032])
Figs. 1-2 illustrate a first touch pad 26 and a second touchpad 24 that detect the operator’s thumbs 46, 48 (first input and second input, respectively) to operate a first indicator 57 and a second indicator 59 in a graphical user interface (display device.).  Figs. 1 and 4 illustrate that when the operator is performing an unpinch gesture with thumbs 46 48, on the touchpads 26, 24, in order to zoom-in on the image, the corresponding virtual points 38, 36 (first indicator and second indicator) on the display device, show the corresponding positions of the thumbs as they are moving and performing this gesture (operate first indicator and second indicator in a graphical user interface).  The result is that the image (in this case a map) is zoomed-in.  
 Pivonka, King, Westerman and Ording teach and at least one pressure sensor configured to detect a pressure above a threshold level applied on each of the first touch pad and the second touch pad at the same time in order to perform an operation  of processing data corresponding to an icon displayed in the graphical user interface, wherein an amount of the processing operation performed with respect to the data is determined according to an amount of change of a relative distance between the first input and the second input based on movement of one of or both the first input and the second input while the pressure above the threshold level continues to be detected on both the first touch pad and the second touch pad, (“Fig. 2 illustrates an example process of compressing or archiving the graphical object 114 of Figs. 1A-1B using a gesture… it may be desirable to compress the files in graphical object 114 before graphical object 14 is transferred to device 120.  In the example shown, compression or archiving of data associated with the graphical object 114 can be accomplished by touching graphical object 114 at two opposing touch points 202, 204, and making a pinching gesture on display 102.  In response to the gesture, graphical object 114 can become smaller… to visually indicate to the user that the data represented by graphical object 114 have been compressed or archived.  The resulting size of graphical object 114 can be reduced in accordance with the pinching distance.”; King, [0034], Fig. 2)
Fig. 2 illustrates performing a pinching gesture (amount of the processing operation) on the display that compresses data (files) associated with the graphical object 114 (performed with respect to the data).  The resulting size of the graphical object is reduced in accordance with the pinching distance (amount of the processing operation).  
("Multi-touch gestures may be utilized as command inputs to expand, contract, focus, and/or move an image using detected relative movement between multiple fingers or thumbs... The example touch sensitive pads 24, 26 may also provide multi-touch operation by synchronizing operation to replicate the single multi-touch virtual pad 55 that recognizes more than one finger and relative movement between the two detected fingers... movement of each thumb 46, 48 toward an outside of the steering wheel 20 and away from the home region 50, 52 to replicate an "unpinch" gesture and may be used to specify a zoom-in operation on a specific image on the display 32... "; Pivonka, [0023], [0028], [0032])
An unpinch gesture is applied using each of the touch pads 24, 26.  The touches are applied to the first touch pad 24 and the second touch pad 26 at the same time in order to perform an operation (unpinch) according to an amount of change of a relative distance between the first input and the second input based on movement of one or 
("Referring to Fig. 8, an example touch sensitive pad 60 includes a switch 64 that can be actuated by pressing on the pad 62.  The switch 64 provides an input 68 that is utilized by the controller 30.  The pad 62 generates an output 66 that is indicative of a position of the finger on the touch pad 62 to generate an output utilized to control and/or manipulate an image.  The input from the switch 64 can be utilized with each of the spaced apart pads 24, 26... to initiate synchronization."; Pivonka, [0040])
Each touch sensitive pad includes a switch that is actuated by pressing on the touch sensitive pad.  In order to actuate the switch, the pad would have to be pressed with a pressure above a threshold.  When, for example, the gesture of unpinch is performed, the touch pads 24, 26 are pressed with a pressure above a threshold to actuate the switch, then the unpinch gesture is performed on the first touch pad and the second touch pad at the same time.  Pivonka does not explicitly state that there is a pressure threshold, but it suggests that there is one in order to actuate the switch.  Westerman teaches performing a multi-touch gesture with increased and decreased pressure, which also indicates a threshold.  (“Multipoint gestures are those gestures that can be performed with multiple points, e.g., the gesture is performed with multiple touches as for example from multiple fingers... gesture events may be classified as motion, tapping, pressure, dwell, etc.  If motion, the gesture events may exemplified as follows:… a slow rotation clockwise or counter clockwise; a quick rotation clockwise or counter clockwise; contract or expansion of two of more contacts (e.g., spreading and closing separation between contacts)… If pressure, the gesture events may be further exemplified as light press or hard press… Advanced gestures may be those gestures with multiple actions such as… rotate CCW with increased or decreased pressure.”; Westerman, [0094], [0095] [0108], [0109]) 
A multipoint gesture is performed with increased or decreased pressure.  Detecting increased pressure indicates pressure above a threshold.  Pivonka is silent, however, Li teaches that an operation is performed with respect to the data corresponding to an icon displayed in the graphical user interface. ("... a display process 400 may be performed to enable a user to adjust or otherwise manipulate content displayed on a touch screen in response to an input gesture on the touch screen in a manner that accounts for the pressure (or force) applied to the touch screen by the user when making the input gesture.  The display process 400 begins by displaying graphical content on the touch screen... The graphical content may be two-dimensional, such as, for example, a graphical user interface element, such as application windows, menus, buttons, icons,… or object... For example, referring to [sic] again to Fig. 5, the processing module 106 may determine an input gesture corresponds to a displayed object 500, 502 when an impression of the input gesture overlies the respective object 500, 502... the display process 400 continues by obtaining or otherwise determining one or more pressure metrics for the input gesture... the pressure metric corresponds to the pressure (or force) applied, by the user, to the touch panel 108, 200 and/or touch screen 102 at the impression location(s)... the display process 400 continues by adjusting and/or manipulating the displayed content in response to the input gesture, wherein the displayed content is adjusted and/or manipulated based on the input gesture and in proportion to the pressure applied to the touch screen by the user when making the input gesture... based upon the input gesture, the display process 400 determines or otherwise identifies the characteristic(s) (e.g., position, orientation, perceived depth) or manner in which the displayed content is to be manipulated or otherwise adjusted... For example, if the input gesture comprises an impression moving laterally (e.g., in the xy-plane) on the touch screen 102 and/or touch panel 102, 200, the processing module 106 may determine that the displayed content should be moved or otherwise repositioned laterally... the input gesture prescribes the characteristic and/or manner in which the displayed content is adjusted, while the pressure metrics associated with the input gesture prescribe the extent of the adjustment and/or manipulation, that is, the rate and/or amount by which the displayed content is adjusted and/or manipulated... the extent of the adjustment and/or manipulation is directly proportional to the pressure metrics of the input gesture, such that a relative increase in the pressure (or force) applied to the touch panel 108, 200 and/or touch screen 102 by the input gesture increases the extent of the adjustment and/or manipulation and relative decrease in the pressure (or force) applied to the touch panel 108, 200 and/or touch screen 102 by the input gesture decreases the extent of the adjustment and/or manipulation."; Li, [0030], [0031], [0032], Figs. 5-6)
Graphical content, such as an icon, is displayed.  A multi-touch input gesture is determined that corresponds to the graphical content (icon), and, the pressure metrics (pressure applied to the touch panel at the touch locations) are determined for the input gesture.  Then, the graphical content (icon) is manipulated/adjusted in response to the input gesture and the amount/extent of manipulation/adjustment is proportional to the applied pressure.  For example, if the input gesture is a “move” gesture, then based on 
Pivonka is silent, however, Ording ‘984 and Forutanpour teach the pressure above the threshold level continues to be detected (“… the user can adjust a parameter by increasing or decreasing the amount of pressure applied at the contact location… The user can change radio stations by pressing the seek button.  The seek speed can be adjusted based on the amount of pressure applied by the user on the seek button…”; Ording’984, [0038])
The display surface continuously detects the pressure to determine whether the pressure is for example, increasing at the contact location (above a threshold).  Ording’984 can be combined with Pivonka and Westerman, such that, the pressure above a threshold of Ording’984 continues to be detected on the first and second touchpads of Pivonka.  Forutanpour also teaches this limitation.  (“The pinch zooming function… may determine whether to zoom-in or zoom-out depending on the movement of the fingers in the pinch gesture.  The processor may further compared [sic] the measured pressure applied in the pinch gesture to a pressure zoom data table to determine a magnification factor to apply in the zoom in/out function… An example of a pressure zoom table is shown in… Fig. 23.”; Forutanpour, ([0092])
For example, Fig. 23 illustrates that a zoom-in gesture with a pressure greater than 1 Newton and less than 10 Newtons, increases the magnification by 1.5x.  Thus, pressure above a threshold of 1 Newton (but less than 10 Newtons) continues to be detected during the performance of the gesture.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the multi-touch user interface of Pivonka by adding the feature of the pressure above the threshold level continues to be detected on both the first touch pad and the second touch pad, in order to distinguish more than one finger touch simultaneously, such that when a multitouch event occurs, it can be identified and monitored to determine if it corresponds to various gesture events 
	Pivonka teaches wherein the first touch pad and the second touch pad are separately arranged on a surface, wherein the first touch pad is arranged on a first side of the surface and the second touch pad is arranged on a second side of the surface, and wherein the first indicator is mapped in a first side of the graphical user interface and the second indicator is mapped in a second side of the graphical user interface.
Figs. 1-2 illustrate that touchpads 26, 24 (first touch pad and second touch pad) are separately arranged on a surface, where the first touch pad 26 is on the left (first) side of the surface and the second touch pad 24 is on the right (second) side of the surface.  Fig. 1 also illustrates, that virtual point 38 (first indicator), that corresponds to touchpad 26 is mapped to the left (first) side of the display (graphical user interface) and virtual point 36 (second indicator), that corresponds to touchpad 24 is mapped to the right (second) side of the display (graphical user interface).  
Re:  claim 3, Pivonka teaches 
3. (Previously Presented) The information processing apparatus according to claim 1, wherein the first indicator and the second indicator are operated based on relative coordinate information of a movement direction and a movement amount of the movement of the first input and the second input, respectively (“… movement of each thumb 46, 48 toward an outside of the steering wheel 20 and away from the home region 50, 52 to replicate an “unpinch” gesture and may be used to specify a zoom-in operation on a specific image on the display 32… the example image 42 includes virtual points 36, 38 that illustrate the corresponding position of the thumbs 46, 48 on the image 42.  In the illustrated example the image 42 comprises a map and movement of the thumbs 46, 48 away from the home regions 50, 52 zooms in the map display and shows a decreased area with increased magnification… The controller 30 relates the home regions 50, 52 and the movement away from those home regions as a relative distance that increases between the thumbs 46, 48 on the different touch pads 24, 26.  This synchronized movement is determined and generated to correspond to movements utilized to modify the image 42.”; Pivonka, [0032], [0033])
Referring to Fig. 1, when the operator is performing an unpinch gesture with thumbs 46, 48 (first input and second input), the thumbs move away from the home regions 50, 52, which the controller relates a relative distance (movement direction and movement amount) that increases between the thumbs.  This thumb movement and relative distance is translated (relative coordinate information) to the virtual points 36, 38 (first indicator and second indicator) on the image, to perform the unpinch gesture (the first indicator and the second indicator are operated based on based on relative coordinate information of a movement direction and a movement amount of the first input and the second input, respectively).  Fig. 4 illustrates the movement direction of thumbs 46, 48.  
Re:  claim 4, Pivonka is silent, however Ording teaches 
4. (Original) The information processing apparatus according to claim 1, wherein the information processing apparatus is a controller which is separated from a processor which controls a displaying of an image of the graphical user interface (“The multi-touch sensitive display 812 communicates with the processing system 804 via the multi-touch sensitive screen controller 852 which includes various components for processing user input (e.g., scanning hardware)… the controller 852 is a communication interface that keeps events received from the chord motion recognizer 912 in a temporally ordered queue and dispatches them to the processing system 804.  The method of communication between the controller/interface 852 and the processing system 804 can vary widely depending on the function and processing power of the processing system 804… the display system 812 would include hardware to scan the proximity sensor array (module 902), form proximity images (module 904), and compress and send them to the processor 804 via the controller/interface 852.  The interface conveys results of the proximity image recognition process as input to applications 80 residing on the portable electronic device 800.”; Ording, [0077])
Figs. 8-9 illustrates that processing system 804 (information processing apparatus) is a controller, which is separated from multi-touch sensitive screen controller 852 (processor) which controls a displaying of an image of the graphical user interface.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the multi-touch user interface of Pivonka by adding the feature of the information processing apparatus is a controller which is separated from a processor which controls a displaying of an image of the graphical user interface, in order to enable a user to manipulate graphical objects in a simpler more intuitive user interface, as taught by Ording. ([0004])   
Re:  claim 6, Pivonka teaches 
6. (Previously Presented) The information processing apparatus according to claim 1, wherein an action for the processing operation is set according to a combination of the first input and the second input (“… movement of each thumb 46, 48 toward an outside of the steering wheel 20 and away from the home region 50, 52 to replicate an “unpinch" gesture and may be used to specify a zoon-in operation on a specific image on the display 32... In the illustrated example the image 42 comprises a map and movement of the thumbs 46, 48 away from the home regions 50, 52 zooms in the map display and shows a decreased area with increased magnification.”; Pivonka, [0032])
The combination of the thumbs 46, 48 (combination of the first input and the second input) is used to perform the unpinch operation (action for the processing operation).  Thus, the action for operation (unpinch operation) is set according to the combination of the thumbs 46, 48 moving on the touch pads 24, 26 (first input and second input).    
Re:  claims 9, 10 and 11, Pivonka is silent, however, Ording teaches 
9. (Previously Presented) The information processing apparatus according to claim 1, wherein a type of the processing operation is determined according to a detected change in an amount of the pressure applied ("Once a contact is detected the number of contacts (i.e., the number of fingers in contact with the display surface) is determined (204)… the user can adjust a parameter by increasing or decreasing the amount of pressure applied at the contact location.  For example, in media player applications, when a user makes contact with the display surface 102 a graphical object 300 of a radio interface can be displayed.  The radio interface may include a seek button for changing radio stations.  The user can then change radio stations by pressing the seek button.  The seek speed can be adjusted based on the amount of pressure applied by the user on the seek button or a time duration of contact with the seek button."; Ording, [0035], [0038])
The pressure applied by the fingers is detected.  For example, the user can change the station by pressing the seek button.  And the seek speed can be adjusted based on the amount of pressure being applied.  Thus, the type of operation (seek speed) is determined according to a detected change in an amount of the pressure applied.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the multi-touch user interface of Pivonka by adding the feature of a type of the processing operation is determined according to a detected change in an amount of the pressure applied, in order to enable a user to manipulate graphical objects in a simpler more intuitive user interface, as taught by Ording. ([0004])  
Re:  claims 15, 16 and 17, Pivonka is silent, however, Westerman teaches 
15. (Previously Presented)  The information processing apparatus according to claim 1, wherein the processing operation comprises creating a copy of the icon, and a position of the created copy is determined according to positions of the first input and the second input when the pressure is released from both the first touch pad and the second touch pad.  (“… using a touch screen, if a user is performing copy and paste, the user can place their finger(s) from one hand over the first window and select an object to be copied.  Thereafter, the user can perform a copy gesture over the first window.  The user can also places fingers from a second hand over the second window and select a location for pasting.  Thereafter, the user can perform a paste gesture over the second window.”; Westerman, [0145])
This is multi-touch gesture.  A copy is created for the object (such as an icon) with the first hand (first input) and a location for pasting (a position of the created copy) is 
Re:  claims 18, 19 and 20, Pivonka is silent, however, Westerman teaches  
18. (Previously Presented) The information processing apparatus according to claim 1, wherein the processing operation is further determined according to a movement speed of the movement of one or both the first input and the second input. (“The touch characteristics may for example, include… second order considerations such as speed (absolute or relative)… the gesture events may be exemplified as follows:… a slow rotation clockwise or counter clockwise; a quick rotation clockwise or counter clockwise;… For example, if the command is scrolling, scrolling can be performed as long as the gesture event is performed and in accordance with the gesture event properties (e.g., speed, direction, etc.)… The amount of scaling or the rate of scaling may be tied to some characteristic of the gesture as for example, pressure or speed.”; Westerman, [0106], [0108], [0110], [0135])
For example, the amount of scaling may be tied to the speed of the gesture (the operation is further determined according to a movement speed of the movement of one or both the first input and the second input).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the multi-touch user interface of Pivonka by adding the feature of the processing operation is further determined according to a movement speed of the movement of one or both the first input and the second input, in order to distinguish more than one finger touch simultaneously, such that when a multitouch event occurs, it can be identified and monitored to determine if it corresponds to various gesture events, as taught by Westerman. ([0093])  
Re: claim 21, Pivonka is silent, however, Li teaches 
21. (Previously Presented) The information processing apparatus according to claim 1, wherein the icon is selected for the processing operation according to an initial input position of one or both the first input and the second input when the pressure above the threshold level is initially detected. (“… a display process 400 may be performed to enable a user to adjust or otherwise manipulate content displayed on a touch screen in response to an input gesture on the touch screen in a manner that accounts for the pressure (or force) applied to the touch screen by the user when making the input gesture…The graphical content may be two-dimensional, such as,… icons… the processing module 106 determines the input gesture corresponds to the displayed content based on the location(s) of the impression(s) that comprise the input gesture, for example, by correlating the impression location(s) from a pressure map obtained from the touch panel control circuitry 104 with the location of the displayed content on the display device 110.  In this regard, the processing module 106 may determine an input gesture and/or impression corresponds to the displayed content when the location of the impression overlies at least a portion of the displayed content on the display device 110.  For example, referring to [sic] again to Fig. 5, the processing module 106 may determine an input gesture corresponds to a displayed object 500, 502 when an impression of the input gesture overlies the respective object 500, 502.”; Li, [0030], [0031], Figs. 5-6)
When input gesture overlies an object (or icon), the object (or icon) is selected for the operation according to the locations of the impressions that comprise the input gesture (initial input position of one or both the first input and the second input) by correlating the impression locations from a pressure map, obtained from the touch panel, with the locations of the displayed content (object or icon).  The input gesture includes the applied pressure, which is determined from the pressure map in the touch panel.  (“For example, in response to an input gesture on the touch screen 502 comprising an impression at a location 506 overlying the object 500 and in the positive x-direction… the processing module 106 adjusts the lateral position of the object 500, for example, by moving or otherwise repositioning the center location of the object 500 in the positive x-direction as shown in Fig. 6.  The rate and/or amount by which the center location of the object 500 is adjusted in the x-direction is directly proportional to the magnitude of the pressure metric (or pressure applied) at the impression location 506, such that an increase in the pressure applied to the touch panel 108, 200 by a user when making the input gesture 506, 508 will increase the rate and/or amount by which the center location of the object 500 is adjusted in the x-direction.”; Li, [0034], Figs. 5-6).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the multi-touch user interface of Pivonka by adding the feature of the icon is selected for the processing operation according to an initial input position of one or both the first input and the second input when the pressure above the threshold level is initially detected, in order to enable a user to adjust or manipulate content displayed on a touch screen in response to an input gesture on the touch screen in a manner that accounts for the pressure applied to the touch screen by the user when making the input gesture, as taught by Li. ([0030])   
Re:  claim 22, Pivonka teaches
22. (New) The information processing apparatus according to claim 1, wherein a type of the processing operation is determined according a combination of touch operations determined based upon detecting the first input on the first touch pad and detecting the second input on the second touch pad. (“In this example, operator’s thumbs 46, 48 are detected on corresponding touch pads 24, 26 to produce corresponding outputs 54, 56… The position information input into the controller 30 from each of the touch pads 24, 26 may be interpreted as one of the positions 57 and 59 on the virtual touchpad 55… The example mapped device can be the example virtual touchpad 55, but may also correspond to positions on an image projected on a display device... ”; Pivonka, [0021], [0022], [0032])
Figs. 1-2 illustrate a first touch pad 26 and a second touchpad 24 that detect the operator’s thumbs 46, 48 (first input on the first touch pad and second input on the second touch pad, respectively) to operate a first indicator 57 and a second indicator 59 in a graphical user interface (display device.).  Figs. 1 and 4 illustrate that when the operator is performing an unpinch gesture (type of processing operation is determined) with thumbs 46 48, on the touchpads 26, 24, in order to zoom-in on the image, the corresponding virtual points 38, 36 on the display device, show the corresponding positions of the thumbs as they are moving and performing this gesture.  The result is that the image (in this case a map) is zoomed-in.  
Claims 12, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pivonka in view of King, Westerman, Ording, Li and Forutanpour as applied to claims 1, 7 and 8 above, and further in view of Plichta et al. U.S. Patent No. 8,436,821.  
Re:  claims 12, 13 and 14, Plichta, Pivonka, Westerman and Ording teach 
12. (Previously Presented) The information processing apparatus according to claim 1, wherein the processing operation is a compression operation in which a compression rate of the data corresponding to the icon is determined based on  the amount of the change of the relative distance between the first input and the second input according to the movement of one of or both the first input and the second input while the pressure above the threshold level continues to be detected on both the first touch pad and the second touch pad (“For example a touch gesture may be described in terms of parameters such as the number of touch points (i.e. number of contact points with the surface of a touch-enabled device) of the gesture and the location of the gesture… Examples of parameters that may describe a touch gesture may include, but are not limited to: number of digits used, touch points (i.e., coordinate positions of the digits) relative distance between touch points, trajectory of each touch point, amount of pressure applied at each touch point, speed of trajectories (i.e., speed of the touch gesture’s motion), area of contact of each touch point, timeline (i.e., beginning, progression and end of the touch gesture), and scale (e.g. the radius of the circular touch gesture).  Touch gestures may involve motion or other actions that occur over a period of time… For example, the gesture events may include a zoom command, executed by “pinching” or spreading the digits to change the diameter of the circle;…”; Plichta, col. 6, lines 14-17, lines 26-36, col. 7, lines 31-34) 
The pressure is detected at each touch point of a multi-touch gesture (which is considered to include a first touch pad and a second touch pad).  The compression operation is considered to be a pinch gesture or an unpinch gesture (which includes a change in the relative distance between the first indicator and the second indicator according to the movement of one of or both the first input and the second input).  For instance, the pinch gesture can change the diameter of an object (or icon) such as a circle, by reducing the diameter (data corresponding to the icon) of the circle (compressing the circle).  The parameters that describe a touch gesture such as a pinch gesture, include, relative distance between touch points, trajectory of each touch point, speed of trajectories (speed of the touch gesture’s motion).  Thus, the speed of the pinch (compression operation’s) motion is determined based on the amount of change 
("Multi-touch gestures may be utilized as command inputs to expand, contract, focus, and/or move an image using detected relative movement between multiple fingers or thumbs... The example touch sensitive pads 24, 26 may also provide multi-touch operation by synchronizing operation to replicate the single multi-touch virtual pad 55 that recognizes more than one finger and relative movement between the two detected fingers... movement of the thumbs 46,48 toward the inside of the steering wheel 20 can be utilized to zoom out the image 42.  The movement inwardly from the home regions 50, 52 is recognized as movement of detected points toward each other in a pinching manner.  The relative pinching movement is then utilized to provide the corresponding modification to the image 42.  In this example, movement of the thumbs 46, 48 toward the inner portion of the steering wheel corresponds to an expanding view or zooming out of the map."; Pivonka, [0023], [0028], [0034])
A pinch gesture is applied using each of the touch pads 24, 26.  The touches are applied to the first touch pad 24 and the second touch pad 26 at the same time in order to perform an operation (pinch).  The pinch gesture is considered to be a compression operation.
("Referring to Fig. 8, an example touch sensitive pad 60 includes a switch 64 that can be actuated by pressing on the pad 62.  The switch 64 provides an input 68 that is utilized by the controller 30.  The pad 62 generates an output 66 that is indicative of a position of the finger on the touch pad 62 to generate an output utilized to control and/or manipulate an image.  The input from the switch 64 can be utilized with each of the spaced apart pads 24, 26... to initiate synchronization."; Pivonka, [0040])
Each touch sensitive pad includes a switch that is actuated by pressing on the touch sensitive pad.  In order to actuate the switch, the pad would have to be pressed with a pressure above a threshold.  When, for example, the gesture of pinch is performed, the touch pads 24, 26 are pressed with a pressure above a threshold to actuate the switch, then the pinch gesture is performed on the first touch pad and the second touch pad at the same time.  Pivonka does not explicitly state that there is a pressure threshold, but it suggests that there is one in order to actuate the switch.  Westerman teaches performing a multi-touch gesture with increased and decreased pressure, which also indicates a threshold.  (“Multipoint gestures are those gestures that can be performed with multiple points, e.g., the gesture is performed with multiple touches as for example from multiple fingers... gesture events may be classified as motion, tapping, pressure, dwell, etc.  If motion, the gesture events may exemplified as follows:… a slow rotation clockwise or counter clockwise; a quick rotation clockwise or counter clockwise; contract or expansion of two of more contacts (e.g., spreading and closing separation between contacts)… If pressure, the gesture events may be further exemplified as light press or hard press… Advanced gestures may be those gestures with multiple actions such as… rotate CCW with increased or decreased pressure.”; Westerman, [0094], [0095] [0108], [0109]) 
A multipoint gesture is performed with increased or decreased pressure.  Detecting increased pressure indicates pressure above a threshold.  Plichta can be combined with Pivonka such that the feature of determining the speed of the pinch’s motion (compression operation) of Plichta is added to the touch sensitive pad of Pivonka.  the pressure above the threshold level continues to be detected (“… the user can adjust a parameter by increasing or decreasing the amount of pressure applied at the contact location… The user can change radio stations by pressing the seek button.  The seek speed can be adjusted based on the amount of pressure applied by the user on the seek button…”; Ording’984, [0038])
The display surface continuously detects the pressure to determine whether the pressure is for example, increasing at the contact location (above a threshold).  Ording’984 can be combined with Pivonka and Westerman, such that, the pressure above a threshold of Ording’984 continues to be detected on the first and second touchpads of Pivonka.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the multi-touch user interface of Pivonka by adding the feature of wherein the processing operation is a compression operation in which a compression rate of the data corresponding to the icon is determined based on the amount of the change of the relative distance between the first input and the second input according to the movement of one of or both the first input and the second input while the pressure above the threshold level continues to be detected on both the first touch pad and the second touch pad, in order to create an accurate description of the touch gesture, the speed parameter of the touch gesture is critical and to adjust a parameter of the gesture, as taught by Plichta (col. 6, lines 20-26) and Ording ([0038])  
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  as applied to claim 1 above, and further in view of Pallakoff U.S. Pub. No. 2005/0012723.  
Re:  claim 2, Pivonka is silent, however, Pallakoff teaches 
2. (Original) The information processing apparatus according to claim 1, further comprising:  at least one mechanical switch arranged between the first touch pad and the second touch pad (“Note that throughout the present detailed description the terms “edge” and “edges” are used somewhat broadly.  For example, these touch-sensitive areas could cover parts of the front surface around the display near the edges of the device body (as illustrated, for example, by touch-sensitive areas 1001 and 1005 in Fig. 10-A and Fig. 10-B)... It should be also noted that in cases where there are two adjacent touch-sensitive strips (such as those illustrated in Fig. 13-B items 1001 and 1002) a device maker may choose to have the right side of one strip (such as item 1001 in Fig. 10-B) almost touch the left side of the adjacent strip (such as item 1002 in Fig. 10-B); or the device maker may choose to leave a substantial gap between the two adjacent strips (as illustrated in Fig. 13-B by the gap between the left touch strip 1001 and the right touch strip 1002 running along the bottom of the device)... Another aspect of the present invention relates to a “modifier spot” as described below.  Most computer keyboards include useful "modifier" keys or buttons... A modifier button is a button that is held down at the same time that of another key is typed to change the resulting action or behavior that would normally occur when the other key is typed without the modifier key also being held down… Modifier buttons are also referred to herein as "modifier spots", or "modifier switch" or “context modifier switch”… In the present invention, each modifier button can be implemented using either a physical electrical-mechanical switch (which also are herein referred to as a “mechanical switch”, “mechanical button”, or “mechanical control”, since it has moving parts… embodiments of the present invention that use touch-sensitive edges (to ease scrolling), are expected to benefit further by including an additional modifier spot below the display, centered horizontally.  Fig. 12-A and Fig. 13-A illustrate a couple preferred embodiments that include “modifier spots” 1201.”; Pallakoff, [0095], [0103], [0105], [0106], [0107])
Figs. 12-B and 13-B illustrate the modifier switch (mechanical switch) that is located (arranged) between two adjacent touch sensitive strips 1001 (first touch pad) and 1002 (second touch pad).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the multi-touch user interface of Pivonka by adding the feature of at least one mechanical switch arranged between the first touch pad and the second touch pad, in order to enable the display device to respond differently to the first patterns of touch when a modifier switch is engaged by the user, as taught by Pallakoff. ([0057]) 

Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. Applicant argues regarding claim 1:  
“The Examiner introduces new grounds of rejection in the Office Action, and now alleges that a combination of Pivonka, newly-cited King, Westerman, Ording, Li, and Forutanpour is able to satisfy the elements previously recited by independent claim 1… As admitted by the Examiner, the principle of operation on which Ording is based requires a change of pressure to determine a parameter… rather 
Examiner disagrees.  As explained in the Final Rejection dated 12/23/2020:  The combination of references teach the limitation.  Pivonka teaches in para [0040], a touch sensitive pad that includes a switch that is actuated by pressing the touch sensitive pad at a pressure above a threshold.  When, for example, the gesture of unpinch is performed, the touch pads 24, 26 are pressed with a pressure above a threshold to actuate the switch, then the unpinch gesture is performed on the first touch pad and the second touch pad at the same time.  Pivonka does not explicitly state that there is a pressure threshold, but it suggests that there is one in order to actuate the switch.  Westerman teaches performing a multi-touch gesture with increased and decreased pressure, which also indicates a threshold (Westerman, [0094], [0095], [0108]).  Westerman teaches in para [0109], ”Advanced gestures may be those gestures with multiple actions such as… rotate CCW with increased or decreased pressure.”  Detecting increased pressure of a multipoint gesture indicates pressure above a threshold.  Li teaches that an operation is performed with respect to the data corresponding to an icon displayed in the graphical interface.  Li teaches in paras. [0030] and [0032], “... a display process 400 may be performed to enable a user to adjust or otherwise manipulate content displayed on a touch screen in response to an input gesture on the touch screen in a manner that accounts for the pressure (or force) applied to the touch screen by the user when making the input gesture.  The display .  
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. Applicant argues:  
“Regarding Forutanpour, Applicant notes that paragraph [0092] of the reference teaches that a “processor may further compared [sic] the measured pressure applied in the pinch gesture to a pressure zoom data table to determine a magnification factor”… Thus it is clear that the zoom operation in Forutanpour is determined according to the measured amount of pressure, and is a general operation not specific to data of a particular displayed icon.  There is nothing in Forutanpour (taken alone or in combination with Pivonka, Westerman, and 
Examiner disagrees.  Forutanpour teaches, “The pinch zooming function… may determine whether to zoom-in or zoom-out depending on the movement of the fingers in the pinch gesture.  The processor may further compared [sic] the measured pressure applied in the pinch gesture to a pressure zoom data table to determine a magnification factor to apply in the zoom in/out function… An example of a pressure zoom table is shown in… Fig. 23.” (Forutanpour, ([0092]).  Fig. 23 illustrates that a zoom-in gesture with a pressure greater than 1 Newton and less than 10 Newtons, increases the magnification by 1.5x.  Thus, pressure above a threshold of 1 Newton (but less than 10 Newtons) continues to be detected during the performance of the gesture.  The zoom-in gesture is applied to an image that would include an icon displayed in a graphical user interface.  
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. Applicant argues:  
“The Examiner now further relies upon newly-cited reference King in an effort to remedy various deficiencies of the previously cited combination of references… In the cited portion of the reference, King relates to visually indicating that “data represented by graphical object 114 have been compressed or archived” and reducing a displayed size of the graphical object “in accordance with the pinching distance.”  However, there is simply no teaching or suggestion in the cited portions of King, nor anywhere else in the reference, that an amount of compression itself (as opposed to merely the display size) is determined according to an amount of a change of a relative distance, let alone while pressure above a threshold level is detected on first and second touch pads.  As such, it is clearly not possible for King (taken alone or in combination with Pivonka, Westerman, Ording, Li, and Forutanpour) to achieve the particular combination of elements presently recited by amended independent claim 1.”
Examiner disagrees.  On page 4, claim 1 does not recite anything about compression.  The limitation that King (along with Pivonka, Westerman and Ording) is being used to teach is as follows:  “and at least one pressure sensor configured to detect a pressure above a threshold level applied on each of the first touch pad and the second touch pad at the same time in order to perform an operation with respect to the data corresponding to an icon displayed in the graphical user interface, wherein an amount of the operation performed with respect to the data is determined according to an amount of change of a relative distance between the first input and the second input based on movement of .  
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. Applicant argues:  
“While Forutanpour broadly discusses aspects related to “a magnification factor” there is clearly no teaching or suggestion in the cited portions of Forutanpour, nor anywhere else in the reference, that would satisfy the elements presently recited in relation to “an amount of the processing operation performed with respect to the data [being] determined according to an amount of a change of a relative 
Examiner disagrees.  Forutanpour is not being used to reject the claim 1 limitation of:  “an amount of the processing operation performed with respect to the data [being] determined according to an amount of a change of a relative distance between the first input and the second input based on movement of one or both the first input and the second input while the pressure above the threshold level continues to be detected on both the first touch pad and the second touch pad.”  This limitation is rejected by Pivonka, King, Westerman and Ording.  Please see the rejection of claim 1.     
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. Applicant argues:  
“… The Examiner alleges that “King teaches ‘wherein an amount of the processing operation performed with respect to the data is determined” similar to the recited claim elements.  Advisory Action Continuation Sheet.  Applicant notes that King relates to compression of data… However, although the Examiner notes that in King, a “resulting size of [a] graphical object is reduced in accordance with the pinching distance” there is no teaching or suggestion in King that an amount of the compression of the data itself is determined according to the pinching distance.  Rather, King merely teaches that a display size of the graphical object is determined as a result of the pinching distance.  There is nothing in King that would fairly teach or suggest determining an amount of 
Examiner disagrees.  King teaches, “Fig. 2 illustrates an example process of compressing or archiving the graphical object 114 of Figs. 1A-1B using a gesture… it may be desirable to compress the files in graphical object 114 before graphical object 14 is transferred to device 120.  In the example shown, compression or archiving of data associated with the graphical object 114 can be accomplished by touching graphical object 114 at two opposing touch points 202, 204, and making a pinching gesture on display 102.  In response to the gesture, graphical object 114 can become smaller… to visually indicate to the user that the data represented by graphical object 114 have been compressed or archived.  The resulting size of graphical object 114 can be reduced in accordance with the pinching distance.”; King, [0034], Fig. 2)
Fig. 2 illustrates performing a pinching gesture (amount of the operation) on the display that compresses data (files) associated with the graphical object 114 (performed with respect to the data).  The resulting size of the graphical object is reduced in accordance with the pinching distance (amount of an operation).  The compression of the graphical object is a visual representation of the data being compressed.  
Applicant's arguments filed 3/23/2021 have been fully considered but they are Applicant argues:  
“Applicant respectfully submits that there is no teaching or suggestion in Pivonka in view of King, Westerman, Ording, Li, and Forutanpour that would have led one of ordinary skill in  the art at the time of invention, inter alia, “at least one pressure sensor configured to detect a pressure above a threshold level applied on the first touch pad and the second touch pad at the same time in order to perform an operation of processing data corresponding to an icon displayed in a graphical user interface, wherein an amount of the processing operation performed with respect to the data is determined according to an amount of a change of relative distance between the first input and the second input based on the movement of one or both the first input and the second input while the pressure above the threshold level continues to be detected on both the first touch pad and the second touch pad.” as recited by amended independent claim 1… ” 
Examiner disagrees.  As discussed above, the combination of references teach this limitation.  Please see the rejection for claim 1.  
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. Applicant argues:  
“Inasmuch as the asserted references, alone or in combination, lack all of the claimed elements of independent claim 1, and the claimed elements are more than a predictable variation of Pivonka in view of King, Westerman, Ording, Li, and Forutanpour, prima facie obviousness under 35 U.S.C. § 103(a) cannot be established.  Claims 7 and 8 are related independent claims that are each also 
Examiner disagrees.  Claims 1, 7, 9 and claims 3, 4, 6, 9-11, and 15-21 have been rejected.  Please see the corresponding rejections.   
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. Applicant argues:  
“Inasmuch as the asserted references, alone or in combination, lack all of the claimed elements of independent claim 1, and the claimed elements are more than a predictable variation of Pivonka in view of King, Westerman, Ording, Li, and Forutanpour, and further in view of Malakoff, prima facie obviousness under 35 U.S.C. § 103(a) cannot be established.  Claim 2 is a dependent claim that is also patentably distinguished over Pivonka in view of King, Westerman, Ording, Li, and Forutanpour, and further in view of Malakoff, at least in view of its dependency, as well as for its additionally recited elements.  Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of 
Examiner disagrees.  .  Claims 1 and 2 have been rejected.  Please see the corresponding rejections.    
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. Applicant argues:  
“Inasmuch as the asserted references, alone or in combination, lack all of the claimed elements of independent claim 1, and the claimed elements are more than a predictable variation of Pivonka in view of King, Westerman, Ording, Li, and Forutanpour, and further in view of Plichta, prima facie obviousness under 35 U.S.C. § 103(a) cannot be established.  Claims 12-14 are dependent claims that are each also patentably distinguished over Pivonka in view of King, Westerman, Ording, Li, and Forutanpour, and further in view of Plichta, at least in view of its dependency, as well as for its additionally recited elements.  Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of claims 12-14 under 35 U.S.C. § 103(a).”
Examiner disagrees.  Claims 12-14 have been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. Applicant argues:  
“Applicant hereby adds new claim 22, which depends upon independent claim 1.  Accordingly, claim 22 is a dependent claim that is also patentably distinguished over the cited art, at least in view of its dependency, as well as for its additionally recited elements.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/Donna J. Ricks/Examiner, Art Unit 2612 



/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612